     Case 2:18-cr-00121-PSG Document 288 Filed 12/12/19 Page 1 of 30 Page ID #:1833



 1    NICOLA T. HANNA
      United States Attorney
 2    BRANDON D. FOX
      Assistant United States Attorney
 3    Chief, Criminal Division
      KATHERINE A. RYKKEN (Cal. Bar No. 267196)
 4    Assistant United States Attorney
      Major Frauds Section
 5    VERONICA DRAGALIN (Cal. Bar No. 281370)
      Assistant United States Attorneys
 6    Public Corruption and Civil Rights Section
           1500 United States Courthouse
 7         312 North Spring Street
           Los Angeles, California 90012
 8         Telephone: (213) 894-0647
           Facsimile: (213) 894-0141
 9         E-mail:    katherine.rykken@usdoj.gov
                      veronica.dragalin@usdoj.gov
10
      Attorneys for Plaintiff
11    UNITED STATES OF AMERICA

12                            UNITED STATES DISTRICT COURT

13                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

14    UNITED STATES OF AMERICA,                No. CR 18-121(A)-SJO-2

15               Plaintiff,                    GOVERNMENT’S OPPOSITION TO
                                               DEFENDANT EDWARD ARAO MOTION FOR
16                    v.                       JUDGMENT OF ACQUITTAL OR
                                               ALTERNATIVELY NEW TRIAL; EXHIBITS
17    EDWARD ARAO,
                                               Hearing Date: January 6, 2020
18               Defendant.                    Hearing Time: 10:00 a.m.
                                               Location:     Courtroom of the
19                                                           Hon. S. James Otero

20

21         Plaintiff United States of America, by and through its counsel
22    of record, the United States Attorney for the Central District of
23    California and Assistant United States Attorneys KATHERINE A. RYKKEN
24    and VERONICA DRAGALIN, hereby files its Opposition to Defendant
25    Edward Arao’s Motion for Judgment of Acquittal or Alternatively New
26    Trial (CR 281).
27

28
     Case 2:18-cr-00121-PSG Document 288 Filed 12/12/19 Page 2 of 30 Page ID #:1834



 1         This Opposition is based upon the attached memorandum of points

 2    and authorities, attached exhibits, the files and records in this

 3    case, and such further evidence and argument as the Court may permit.

 4     Dated: December 12, 2019            Respectfully submitted,

 5                                         NICOLA T. HANNA
                                           United States Attorney
 6
                                           BRANDON D. FOX
 7                                         Assistant United States Attorney
                                           Chief, Criminal Division
 8

 9
                                           KATHERINE A. RYKKEN
10                                         VERONICA DRAGALIN
                                           Assistant United States Attorneys
11
                                           Attorneys for Plaintiff
12                                         UNITED STATES OF AMERICA

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 2:18-cr-00121-PSG Document 288 Filed 12/12/19 Page 3 of 30 Page ID #:1835



 1                                  TABLE OF CONTENTS
 2    DESCRIPTION                                                                 PAGE

 3

 4    I.    INTRODUCTION...................................................1

 5    II.   STATEMENT OF FACTS.............................................1

 6          A.   The Government’s Opening Statement........................2

 7          B.   Evidence Presented at Trial...............................3

 8          C.   The Closing Arguments.....................................5

 9    III. ARGUMENT.......................................................7

10          A.   Defendant’s Motion for Judgment of Acquittal Should Be
                 Denied....................................................7
11
                 1.    Legal Standard for Rule 29 Motion....................7
12
                 2.    The Evidence Was Sufficient to Support Defendant
13                     ARAO’s Conviction....................................9

14          B.   Defendant’s Motion for New Trial Should Be Denied........14

15               1.    Legal Standard for Rule 33 Motion...................14

16               2.    The Question Posed to Agent Hart Did Not
                       Constitute Misconduct...............................14
17
                 3.    The Government’s Arguments in Rebuttal Did Not
18                     Constitute Misconduct...............................18

19               4.    ARAO Cannot Show Prejudice Warranting a New Trial...25

20    IV.   CONCLUSION....................................................25

21

22

23

24

25

26

27

28

                                              i
     Case 2:18-cr-00121-PSG Document 288 Filed 12/12/19 Page 4 of 30 Page ID #:1836



 1                                TABLE OF AUTHORITIES
 2    DESCRIPTION                                                                 PAGE

 3    Cases
 4    Arizona v. Johnson,
           351 F.3d 988 (9th Cir. 2003).................................. 18
 5
      Bryan v. United States,
 6
           524 U.S. 184 (1998).................................... 9, 18, 19
 7
      Donnelly v. DeChristoforo,
 8         416 U.S. 637 (1974)........................................... 23

 9    Jackson v. Virginia,
           443 U.S. 307 (1979)...................................... 7, 8, 9
10
      McDaniel v. Brown,
11         558 U.S. 120 (2010)............................................ 8
12
      United States v. Begay,
13         673 F.3d 1038 (9th Cir. 2011).................................. 8

14    United States v. Berry,
           683 F.3d 1015 (9th Cir. 2012)............................. 14, 24
15
      United States v. Bracy,
16         67 F.3d 1421 (9th Cir. 1995).................................. 24
17    United States v. Cabrera,
           201 F.3d 1243 (9th Cir. 2000)................................. 21
18

19    United States v. Freeman,
           498 F.3d 893 (9th Cir. 2007).................................. 16
20
      United States v. Garcia-Guizar,
21         160 F.3d 511 (9th Cir. 1998).................................. 24

22    United States v. Hui Hsiung,
           778 F.3d 738 (9th Cir. 2015).................................. 24
23
      United States v. Lopez-Alvarez,
24
           970 F.2d 583 (9th Cir. 1992).................................. 23
25
      United States v. Mack,
26         362 F.3d 597 (9th Cir. 2004).................................. 13

27    United States v. Mende,
           43 F.3d 1298 (9th Cir. 1995).................................. 18
28

                                             ii
     Case 2:18-cr-00121-PSG Document 288 Filed 12/12/19 Page 5 of 30 Page ID #:1837



 1                         TABLE OF AUTHORITIES (CONTINUED)
 2    DESCRIPTION                                                                 PAGE

 3    United States v. Nevils,
           598 F.3d 1158 (9th Cir. 2010)............................ 7, 8, 9
 4
      United States v. Pelisamen,
 5         641 F.3d 399 (9th Cir. 2011)................................... 8
 6
      United States v. Phillips,
 7         704 F.3d 754 (9th Cir. 2012).................................. 24

 8    United States v. Pimentel,
           654 F.2d 538 (9th Cir. 1981).................................. 14
 9
      United States v. Reed,
10         575 F.3d 900 (9th Cir. 2009)................................... 7
11    United States v. Rocha,
12         598 F.3d 1144 (9th Cir. 2010).................................. 7

13    United States v. Sanchez,
           969 F.2d 1409 (2d Cir. 1992).................................. 14
14
      United States v. Senchenko,
15         133 F.3d 1153 (9th Cir. 1998)................................. 23
16    United States v. Simpson,
           901 F.2d 1223 (5th Cir. 1990)................................. 21
17
      United States v. Solorio,
18
           669 F.3d 943 (9th Cir. 2012)................................... 8
19
      United States v. Thomas,
20         114 F.3d 228 (D.C. Cir. 1997)............................. 19, 20

21    Statutes

22    18 U.S.C. § 922(a)(1)(A)....................................... passim
23    18 U.S.C. § 924(a)(1)(A)........................................... 20
24    18 U.S.C. § 371.................................................. 1, 4
25    Rules
26
      Fed. R. Crim. P. 33(a)............................................. 13
27
      Fed. R. Evid. 104(a)............................................... 15
28

                                            iii
     Case 2:18-cr-00121-PSG Document 288 Filed 12/12/19 Page 6 of 30 Page ID #:1838



 1                       MEMORANDUM OF POINTS AND AUTHORITIES
 2    I.    INTRODUCTION
 3          Between 2015 and 2017, defendant EDWARD ARAO (“ARAO” or

 4    “defendant”), together with co-defendant CARLOS FERNANDEZ

 5    (“FERNANDEZ”), repeatedly purchased and then resold firearms for a

 6    profit without a license.      In a two-year period, ARAO personally

 7    resold 41 firearms, sometimes the same day he certified that he was

 8    purchasing the firearms for himself.        On November 20, 2019, a jury

 9    found ARAO guilty of conspiring to engage in and engaging in the

10    business of dealing in firearms without a license in violation of 18

11    U.S.C. §§ 371 and 922(a)(1)(A).       Defendant filed a Motion for

12    Judgment of Acquittal or Alternatively New Trial (“Motion”) on two

13    grounds (CR 281).     First, defendant contends that there was

14    insufficient evidence that he acted willfully.          Second, defendant

15    argues that the government committed misconduct by asking ATF Special

16    Agent Tolliver Hart a question, an objection to which based on

17    speculation was sustained and the answer struck, and making a legally

18    permissible argument in rebuttal.       The Court has already denied

19    defendant’s motion for mistrial on these same grounds.           As Ninth

20    Circuit precedent makes clear, a jury’s verdict is entitled to

21    substantial deference.      Defendant cannot establish that this is the

22    sort of exceptional case in which the interest of justice compels a

23    new trial, as is required under Rule 33.         Defendant’s motion is

24    meritless, and the jury’s guilty verdicts should stand.

25    II.   STATEMENT OF FACTS
26          Because ARAO’s Motion is based largely on the government’s

27    arguments in rebuttal and a purported change in the government’s

28    theory of the case, the statement below summarizes the government’s
     Case 2:18-cr-00121-PSG Document 288 Filed 12/12/19 Page 7 of 30 Page ID #:1839



 1    theory of the case in its opening, the relevant evidence introduced

 2    at trial, and the parties’ respective closing arguments and rebuttal.

 3         A.    The Government’s Opening Statement
 4         In its opening statement, the government told the jury that

 5    defendants “used their badge to buy special types of guns that only

 6    law enforcement officers can buy in a store” and that they did this

 7    “so that they could then resell those guns at a profit.”           (Ex. A,

 8    11/12/19 Tr. at 143:18-21.)      When discussing the Form 4473, the

 9    government pointed out the straw purchase warning in Question 11A,

10    and specifically referred to defendant ARAO, noting “[h]e too was

11    asked Question 11A.”     (Id. at 148:2-25.)      Counsel for defendant ARAO

12    objected: “If I may object to that reference in the opening statement

13    and ask the Court to instruct this jury that Mr. Arao is not charged

14    with false statements in this case.”        In response, the Court stated:

15    “And again, just to emphasize what has already been said, arguments

16    and statements of counsel is not evidence.” (Id. at 149:1-8.)            The

17    government then went on to explain: “On this form defendant Arao

18    represented every single time that he was buying that off-Roster gun

19    for himself.    The evidence will show that he did not buy these guns

20    for himself, he bought them so he could resell them to other people

21    for a profit, to people who could not walk into a store to buy the

22    guns because they did not have the law enforcement badge or

23    privilege.” (Id. at 149:12-18.)       The government then told the jury

24    that they will hear evidence “that on this very date that defendant

25    signed this form, May 14, 2016, he resold this gun, this very same

26    gun to another person.” (Id. at 150:3-6.)

27

28

                                              2
     Case 2:18-cr-00121-PSG Document 288 Filed 12/12/19 Page 8 of 30 Page ID #:1840



 1         B.      Evidence Presented at Trial
 2         The government presented four witnesses at the trial:            co-

 3    defendants Raul Cervantes Corona and Adalberto Pelayo, and ATF

 4    Special Agents David Hamilton and Tolliver Hart.          Based on their

 5    testimony and the evidence admitted, the jury found ARAO and

 6    FERNANDEZ guilty of conspiracy to engage in and engaging in the

 7    business of dealing firearms without a license (Counts One through

 8    Three, or the “illegal dealing counts”).         The jury also found

 9    FERNANDEZ guilty of a separate conspiracy (Count Four) and the

10    additional crimes of disposing of a firearm to a felon (Count Seven)

11    and engaging in straw purchases (Counts Ten and Eleven)

12    (collectively, the “additional counts”).         Although ARAO was not

13    charged in the additional counts, some of the evidence of these

14    crimes also proved the illegal dealing counts against ARAO because he

15    was involved in the sale and paperwork of those firearms.           Indeed,

16    the particular firearms at the heart of the additional counts were

17    also charged in the illegal dealing counts.

18         Because of the evidentiary overlap and the potential for jury

19    confusion, the parties agreed to a limiting instruction (which the

20    Court read repeatedly) and to bifurcate Special Agent Hart’s

21    testimony (which was prophylactic in nature and not legally

22    required).    As the limiting instruction made clear, however, the

23    evidence for the additional counts also included evidence against

24    ARAO that the jury could consider for the limited purpose of deciding

25    the illegal dealing counts.      In pertinent part, the limiting

26    instruction stated:

27         Defendant ARAO is not charged with these two crimes.
           He is only charged with conspiracy to deal in and the
28         unlawful dealing in firearms without a license in
                                              3
     Case 2:18-cr-00121-PSG Document 288 Filed 12/12/19 Page 9 of 30 Page ID #:1841



 1         violation of 18 U.S.C. § 371 and 922(a)(1)(A). To the
           extent you heard any evidence regarding defendant ARAO
 2         during these witnesses’ testimony, you are only to
           consider it for the limited purpose of the two crimes
 3
           charged against defendant ARAO, and not for any other
 4         purpose.

 5    See Court’s Instruction No. 9 (emphasis added).
 6         During the second segment of Agent Hart’s testimony, the
 7    government asked Agent Hart a “yes” or “no” question about the
 8    meaning of a word in a text message (Trial Ex. 169A): “During the
 9    course of your investigation, did you learn what ‘the Chinese’ or in
10    Spanish ‘El Chino’ refers to?”       Agent Hart responded: “It appears to
11    be a reference to defendant Arao.”          In order to clarify for the jury
12    that Agent Hart was simply offering an opinion, the government asked:
13    “But you don’t know that for certain?”         Agent Hart responded: “No.”
14    Defense counsel for ARAO objected based on speculation.           Because the
15    government had yet not laid the proper foundation, the Court
16    correctly sustained the objection, struck Agent Hart’s answer, and
17    ordered the jury to disregard the response.         (Ex. B, 11/18/19 Tr.
18    118:2-25.)
19         With respect to proof of ARAO’s willfulness, and as discussed in
20    additional detail below, the government admitted evidence of at least
21    the following: relevant California laws admitted through a stipulated
22    Judicial Notice, expert testimony about federal firearms licenses and
23    the process for obtaining such a license, testimony and exhibits
24    showing that ARAO had applied for and obtained a license, certified
25    his knowledge of various state and federal laws in so doing, operated
26    Ronin Tactical, purchased off-Roster firearms and intentionally
27    resold them for profit, purchased at least 41 firearms from Ronin
28    Tactical for himself individually, signed the ATF Form 4473 each of
                                              4
     Case 2:18-cr-00121-PSG Document 288 Filed 12/12/19 Page 10 of 30 Page ID #:1842



 1    those 41 times, quickly resold those same 41 firearms to the general

 2    public, exploited his position as police officer to facilitate the

 3    scheme, and that ARAO did so without a federal license to sell

 4    firearms.     The government also introduced evidence to show that on

 5    May 14, 2016, defendant signed a Form 4473 certifying that he was

 6    purchasing a firearm for himself, but that the very same day he sold

 7    that same firearm to another individual.         (Trial Ex. 16, 30.)      In

 8    fact, the evidence showed ARAO did this multiple times, waiting as

 9    little as 0, 1, 2, 7, 8 days between certification and resale.             (Id.)

10          C.     The Closing Arguments
11          To prove the illegal dealing counts, the government was required

12    to prove willfulness.      Per the Court’s instruction, willfulness

13    “requires proof that the defendant knew that his conduct was

14    unlawful, but does not require proof that the defendant knew of the

15    federal licensing requirement.”        See Court’s Instruction No. 19.

16          In closing, the government argued that ARAO understood that his

17    conduct was unlawful because he applied for and received a federal

18    dealing license to operate Ronin Tactical.         Even though the law does

19    not require that ARAO knew of the licensing requirement, ARAO in fact

20    knew about the licensing requirement and nevertheless sold 41 guns

21    without a license, conspiring to sell a total of 86 guns with

22    FERNANDEZ.    The government also argued that ARAO acted willfully

23    because he signed the ATF Form 4473 41 times, certifying each time

24    that he understood that dealing firearms required a federal license.

25    (Ex. C, 11/19/19 Tr. 127:7-129:4.)

26          During his closing argument, defense counsel for ARAO argued

27    that ARAO did not know that his conduct was unlawful.           Defense

28    counsel’s argument was premised, in part, on the notion that ARAO

                                              5
     Case 2:18-cr-00121-PSG Document 288 Filed 12/12/19 Page 11 of 30 Page ID #:1843



 1    complied with all state and federal laws and requirements and

 2    therefore must have believed that what he was doing was legal.

 3    Defense counsel also argued that the ATF misstated the law in a memo

 4    to local law enforcement.       His theory was that if the ATF was so

 5    confused about the law (which it was not), then of course ARAO must

 6    have been as well.     (Id. at 152:11-171:12.)

 7          In rebuttal, government counsel stated that although ARAO was

 8    not charged with straw purchases, the warning against straw purchases

 9    on the ATF Form 4473 showed that ARAO knew his conduct was unlawful.

10    (Id. at 189:17-190:4.)      Defense counsel objected on 404(b) notice

11    grounds, which the Court overruled because it was argument of

12    counsel, not evidence.      (Id. at 189:9-16.)     After a second almost

13    immediate objection on the same ground and moving for mistrial at

14    sidebar, the Court sustained the objection.          (Id. at 190:5-191:12.)

15    The government then argued that filling out paperwork for each

16    firearm sale did not prove that ARAO believed that he had acted

17    lawfully, as argued by defense counsel in closing, but was instead a

18    means of avoiding detection.       (Id. at 191:14-193:3.)      Lastly,

19    consistent with its opening statement that defendants repeatedly

20    bought and then resold guns for a profit “to people who could not

21    walk into a store to buy the guns,” the government analogized

22    defendants’ gun dealing scheme to a liquor store and the purchase and

23    resale of alcohol to minors.       ARAO’s counsel again objected on the

24    same 404(b) notice grounds, which the Court sustained and instructed

25    government counsel to move on.       (Id. at 195:7-24.)

26          After the jury retired, ARAO again moved for mistrial based on

27    the same arguments he now raises in his Motion, and the Court denied

28    the request.    (Id. at 200:2-204:15.)      Later the same day, ARAO filed

                                              6
     Case 2:18-cr-00121-PSG Document 288 Filed 12/12/19 Page 12 of 30 Page ID #:1844



 1    a motion requesting a curative instruction and again requesting a

 2    mistrial.    (CR 258.)    The government filed a response the following

 3    morning.    (CR 259.)    On November 20, 2019, the Court denied

 4    defendant’s motion.      (Ex. D, 11/20/19 Tr. at 9:4-5.)

 5          On November 20, 2019, the jury returned guilty verdicts on all

 6    counts against both defendants.

 7    III. ARGUMENT
 8          A.    Defendant’s Motion for Judgment of Acquittal Should Be
                  Denied
 9
                  1.    Legal Standard for Rule 29 Motion
10
            “The hurdle to overturn a jury’s conviction based on a
11
      sufficiency of the evidence challenge is high.”          United States v.
12
      Rocha, 598 F.3d 1144, 1153 (9th Cir. 2010).          The jury’s verdict must
13
      stand if, “viewing the evidence in the light most favorable to the
14
      prosecution, any rational trier of fact could have found the
15
      essential elements of the crime beyond a reasonable doubt.”            United
16
      States v. Reed, 575 F.3d 900, 923 (9th Cir. 2009) (quotations
17
      omitted).    The sufficiency analysis is two-fold.
18
            “First, a reviewing court must consider the evidence presented
19
      at trial in the light most favorable to the prosecution.”            United
20
      States v. Nevils, 598 F.3d 1158, 1164 (9th Cir. 2010) (en banc)
21
      (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)).            In so doing,
22
      this Court “may not usurp the role of the finder of fact by
23
      considering how it would have resolved the conflicts, made the
24
      inferences, or considered the evidence at trial.”           Id. (citing
25
      Jackson, 443 U.S. at 318-19).       Thus, when “‘faced with a record of
26
      historical facts that supports conflicting inferences,’ a reviewing
27
      court ‘must presume -- even if it does not affirmatively appear in
28

                                              7
     Case 2:18-cr-00121-PSG Document 288 Filed 12/12/19 Page 13 of 30 Page ID #:1845



 1    the record -- that the trier of fact resolved any such conflicts in

 2    favor of the prosecution, and must defer to that resolution.’”             Id.

 3    (quoting Jackson, 443 U.S. at 326, and citing McDaniel v. Brown, 558

 4    U.S. 120 (2010)).     “[T]he government does not need to rebut all

 5    reasonable interpretations of the evidence that would establish the

 6    defendant’s innocence, or ‘rule out every hypothesis except that of

 7    guilt beyond a reasonable doubt.’”          Nevils, 598 F.3d at 1163–64
 8    (quoting Jackson, 443 U.S. at 326).         Only where “mere speculation,

 9    rather than reasonable inference, supports the government’s case, or

10    where there is a total failure of proof of a requisite element” is

11    the evidence legally insufficient.          Id. at 1167 (citations,

12    quotations, and alterations omitted).

13          Second, because “[a] jury’s verdict is not to be disturbed

14    lightly,” United States v. Begay, 673 F.3d 1038, 1043 (9th Cir.

15    2011), and is afforded “great deference,” United States v. Pelisamen,

16    641 F.3d 399, 409 n.6 (9th Cir. 2011), “the reviewing court must

17    [next] determine whether this evidence . . . is adequate to allow

18    ‘any rational trier of fact [to find] the essential elements of the

19    crime beyond a reasonable doubt.’”          Nevils, 598 F.3d at 1164 (quoting

20    Jackson, 443 U.S. at 319 (emphasis and alteration in original)); see

21    also United States v. Solorio, 669 F.3d 943, 954-56 (9th Cir. 2012)

22    (even where there was a “major gap” in evidence relating to one

23    required element and “facts could certainly support an inference”

24    that the element was unsatisfied, “the record as a whole” and the

25    “‘great deference’” accorded jury verdicts precluded court from

26    setting guilty verdict aside (quoting Pelisamen, supra)).            “At this

27    second step, ... a reviewing court may not ‘ask itself whether it

28    believes that the evidence at the trial established guilt beyond a

                                              8
     Case 2:18-cr-00121-PSG Document 288 Filed 12/12/19 Page 14 of 30 Page ID #:1846



 1    reasonable doubt,’ only whether ‘any’ rational trier of fact could

 2    have made that finding.”      Nevils, 598 F.3d at 1164 (quoting Jackson,

 3    443 U.S. at 318-19) (emphasis in original).

 4                2.    The Evidence Was Sufficient to Support Defendant
                        ARAO’s Conviction
 5
            Defendant argues that there was insufficient evidence of his
 6
      “willfulness to sustain a conviction.” (CR 281 at 1.)           As the Court
 7
      instructed the jury at trial: “Willfully, as used in this statute,
 8
      requires proof that the defendant knew that his conduct was unlawful,
 9
      but does not require proof that the defendant knew of the federal
10
      licensing requirement.”      Ninth Circuit Model Jury Instruction No.
11
      8.53; see Bryan, 524 U.S. 184 (finding that the following evidence
12
      “was unquestionably adequate to prove that petitioner was dealing in
13
      firearms, and that he knew that his conduct was unlawful”: “that
14
      petitioner did not have a federal license to deal in firearms; that
15
      he used so-called ‘straw purchasers’ in Ohio to acquire pistols that
16
      he could not have purchased himself; that the straw purchasers made
17
      false statements when purchasing the guns; that petitioner assured
18
      the straw purchasers that he would file the serial numbers off the
19
      guns; and that he resold the guns on Brooklyn street corners known
20
      for drug dealing.”).      When viewing the evidence presented at trial in
21
      the light most favorable to the prosecution, a rational trier of fact
22
      could have made the finding that defendant ARAO knew that his conduct
23
      was unlawful.
24
            First, ARAO applied for a federal firearms license and certified
25
      that he understood the rules and regulations governing firearms
26
      sales.   (Trial Ex. 25 at p. 4, 8, 9.)        This included specifically,
27
      acknowledging laws, rules, and regulations pertaining to the ATF Form
28

                                              9
     Case 2:18-cr-00121-PSG Document 288 Filed 12/12/19 Page 15 of 30 Page ID #:1847



 1    4473, sales to law enforcement officers, “straw” purchases, dealing

 2    licenses, and state laws and local ordinances.          (Id. at p. 8.)     ARAO

 3    signed and certified that an ATF investigator explained these various

 4    laws, rules, and regulations to him, and that he “will be responsible

 5    for familiarizing [himself] with all of the laws and regulations

 6    governing [his] licensed firearms business.” (Id.)

 7          Second, ARAO was successful in obtaining a federal firearms

 8    license and in fact operated a federal firearms licensee (“FFL”)

 9    business, Ronin Tactical, for several years before the charged

10    conduct.    The jury could reasonably infer that as the CEO of an FFL

11    who operated a business selling firearms, ARAO was aware that his

12    conduct in repeatedly buying and then reselling for a profit off-

13    Roster firearms to non-law enforcement officers was unlawful.

14          Third, ARAO personally signed and executed the ATF Form 4473

15    dozens of times.     At trial, the government introduced the ATF Forms

16    4473 executed by ARAO for the 41 charged gun transactions.            (Trial

17    Ex. 30.)    Each time, ARAO was warned that “the repetitive purchase of

18    firearms for the purpose of resale for livelihood and profit without

19    a Federal firearms license is a violation of law (See Instructions
20    for Question 16).”     (Id. at p. 3.)       Question 16 then included an
21    explicit reference to 18 U.S.C. § 922(a)(1), the very statute ARAO

22    was charged with violating. (Id. at p. 6.)

23          Fourth, the ATF Form 4473 additionally warned ARAO each time

24    that answering “yes” to question 11A if ARAO was “not the actual

25    buyer is a crime punishable as a felony under Federal law, and may

26    also violate State and/or local law.”         (Id. at p. 3.)    The evidence

27    introduced at trial showed that ARAO signed the ATF Form 4473

28    certification for a firearm on May 14, 2016, and then resold it the

                                             10
     Case 2:18-cr-00121-PSG Document 288 Filed 12/12/19 Page 16 of 30 Page ID #:1848



 1    same day to another individual.        (Trial Ex. 30, 16.)     Exhibit 16 in

 2    fact showed that ARAO resold a firearm on the same day on two

 3    separate occasions.      In addition, ARAO resold multiple firearms

 4    within days of certifying that he was purchasing them for himself.

 5    (Id.)    ARAO repeatedly engaged in this conduct despite being warned

 6    that falsely representing he was the actual buyer of the firearm is a

 7    crime.

 8            Fifth, as the parties stipulated in Judicial Notice 1,

 9    “California law permitted the selling of ‘off-Roster’ firearms to

10    exempted parties, including sworn members of police departments and

11    other law enforcement agencies for use in the discharge of their
12    official duties.”     (Trial Ex. 202) (emphasis added).        Testimony at
13    trial established that law enforcement officers receive specialized

14    training on weapons safety and handling.         Because law enforcement

15    officers have a difficult and dangerous job, and because they are

16    highly trained on firearms handling, California law provides a

17    limited exemption for the sale of off-Roster firearms to law

18    enforcement officers “for use in the discharge of their official

19    duties.”    ARAO purchased 41 off-Roster Colt .38 Super firearms under

20    the California exemption.       None of the 41 off-Roster firearms were

21    purchased “for use in the discharge of [ARAO]’s official duties.”

22    ARAO blatantly violated California law by abusing the law enforcement

23    exemption to make money.      He repeatedly purchased off-Roster firearms

24    from dealers not for use in the discharge of his duties, but to

25    resell the firearms at a profit to non-law enforcement members of the

26    general public who were not trained and who could not buy such

27    firearms directly in a gun store.        A jury could and did reasonably

28    conclude that ARAO was aware that his conduct was unlawful.

                                             11
     Case 2:18-cr-00121-PSG Document 288 Filed 12/12/19 Page 17 of 30 Page ID #:1849



 1            Lastly, the jury heard evidence that ARAO was not only a gun

 2    business owner, but a police officer.         A rational trier of fact could

 3    reasonably conclude that ARAO was aware that his conduct was unlawful

 4    given that he took an oath to uphold the law, received training on

 5    state criminal laws, and spent 17 years enforcing state criminal

 6    laws.

 7            ARAO’s focus on the ATF memo (Trial Ex. 185) is misplaced.

 8    First, contrary to ARAO’s argument, the government did not rely

 9    “heavily on this notice to prove willfulness” for defendant ARAO.

10    (CR 281 at 5.)     In fact, at no point in its closing or rebuttal did

11    the government argue that ARAO acted willfully because of the ATF

12    memo.    The evidence at trial showed that defendant FERNANDEZ

13    discussed the ATF memo with agents during his interview.            No such

14    evidence was introduced as to ARAO.         Although the jury could have

15    inferred that ARAO similarly had notice of the ATF memo, the

16    government made no such argument.        Second, the memo does not show

17    “ATF’s own misunderstanding of the law.”         (CR 281 at 5.)     The law
18    enforcement advisory warned: “a law enforcement official who

19    regularly acquires ‘off roster’ firearms and sells or disposes of

20    them for a profit is engaging in the business as a dealer of firearms

21    and must be licensed.”      (Trial Ex. 185 at p. 2.)      This is a correct

22    statement of the law, since 18 U.S.C. § 922(a)(1)(A) requires a

23    federal license for someone engaged in the business of dealing in

24    firearms.    The ATF memo also warned that this conduct may implicate

25    federal laws against straw purchases (consistent with the

26    government’s theory of the case and argument in rebuttal): “it is

27    unlawful to knowingly misrepresent that you are the transferee-buyer

28

                                             12
     Case 2:18-cr-00121-PSG Document 288 Filed 12/12/19 Page 18 of 30 Page ID #:1850



 1    of a firearm when you acquire a firearm with the intent to sell or

 2    otherwise dispose of that firearm to someone else.”           (Id.)

 3          Contrary to ARAO’s argument, the ATF memo did not incorrectly

 4    imply that FFLs could sell off-Roster firearms to the public.             ARAO

 5    is correct in that “even an FFL cannot purchase and sell off-roster

 6    firearms [to the general public].”          (CR 281 at 6 fn.2.)    This is

 7    because, under California law, FFLs cannot engage in the business of

 8    selling off-Roster firearms to the general public.           If ARAO had

 9    complied with the federal requirement of obtaining a personal federal

10    firearms license, his conduct would have complied with 18 U.S.C.

11    § 922(a)(1)(A).     If he then sold off-Roster firearms to the general

12    public as a properly licensed FFL, he would nonetheless violate

13    California prohibitions on such sales.         The ATF memo did not further

14    warn local police officers about specific State law violations

15    implicated by this conduct, since the ATF is not tasked with State

16    law enforcement and the federal government has no jurisdiction to

17    enforce State laws.

18          In sum, the issues of California state laws as charged in the

19    indictment, as presented at trial, and as argued in the government’s

20    closing and rebuttal were relevant to understanding defendants’ money

21    making scheme and willfulness.       California restrictions on off-Roster

22    firearms explained why defendants were able to make money by abusing

23    their law enforcement status.       The California laws set forth in

24    Judicial Notice 1 were also relevant to demonstrate defendants’

25    willfulness, in that their conduct violated more than the federal

26    licensing requirement law.       When viewed in the light most favorable

27    to the government, a rational trier of fact could and did reasonably

28    conclude that ARAO was aware that his conduct was unlawful.

                                             13
     Case 2:18-cr-00121-PSG Document 288 Filed 12/12/19 Page 19 of 30 Page ID #:1851



 1          B.     Defendant’s Motion for New Trial Should Be Denied
 2                 1.     Legal Standard for Rule 33 Motion

 3          The standard to grant a Rule 33 motion for a new trial is also

 4    stringent.    Rule 33 provides that “upon the defendant’s motion, a

 5    court may vacate any judgment and grant a new trial if the interest

 6    of justice so requires.”      Fed. R. Crim. P. 33(a).       Defendant carries

 7    the burden.       United States v. Mack, 362 F.3d 597, 600 (9th Cir.

 8    2004).     Because a verdict is presumptively valid, a new trial “should

 9    be granted only in exceptional cases in which the evidence

10    preponderates heavily against the verdict.”          United States v.

11    Pimentel, 654 F.2d 538, 545 (9th Cir. 1981) (internal quotations

12    marks and citations omitted).       “It is only when it appears that an

13    injustice has been done that there is a need for a new trial ‘in the

14    interest of justice.’”      United States v. Sanchez, 969 F.2d 1409, 1414

15    (2d Cir. 1992).      “[I]mproprieties in counsel’s arguments to the jury

16    do not constitute reversible error unless they are so gross as

17    probably to prejudice the defendant, and the prejudice has not been

18    neutralized by the trial judge.”        United States v. Berry, 683 F.3d

19    1015, 1024 (9th Cir. 2012).

20                 2.     The Question Posed to Agent Hart Did Not Constitute
                          Misconduct
21
            ARAO first argues that the government’s impermissible
22
      questioning of Agent Hart was misconduct designed to mislead the
23
      jury, entitling him to a new trial.         (CR 281 at 6.)    During its
24
      direct examination of Agent Hart, the government asked if based on
25
      his knowledge of this investigation, Agent Hart had learned who the
26
      term “the Chinese” or the Spanish “el Chino” referred to in a text
27
      message.    (Ex. B, 11/18/19 Tr. at 118:2-20.)        Agent Hart had
28

                                             14
     Case 2:18-cr-00121-PSG Document 288 Filed 12/12/19 Page 20 of 30 Page ID #:1852



 1    testified earlier in the trial that ATF did an audit of Ronin

 2    Tactical in February 2017.       On March 24, 2017, defendant FERNANDEZ

 3    told a gun customer (Camacho Jr.) in a text message that law

 4    enforcement came, that “the Chinese” is not doing paperwork, and that

 5    he needs to “update some shit to be able to do paperwork.”1            In

 6    response to the government’s “yes” or “no” question, Agent Hart gave

 7    his opinion that “[i]t appears to be a reference to defendant ARAO.”

 8    The government followed up to clarify for the jury that this was just

 9    an opinion by asking: “But you don’t know that for certain?”            Agent

10    Hart responded: “No.” (Id. at 118:19-20.)         ARAO then objected to this

11    testimony based on speculation and the Court sustained the objection,

12    struck the response, and ordered the jury to disregard it.            (Id. at

13    118:21-25.)    ARAO argues this was misconduct.

14          ARAO notes that “[a] prosecutor should not ask a question that

15    implies the existence of a factual predicate for which a good faith

16    belief is lacking.”      (CR 281 at 6.)     Here, two exhibits introduced at

17    trial,2 and additional discovery in this case,3 established a good

18
           1 Trial Exhibit 169A included the following text message from
19
      defendant FERNANDEZ to Camacho Jr: “The Chinese now is not doing
20    paperwork law enforcement came and he needs to up date some shit to
      be able to do paperwork.”
21         2 In addition to Trial Exhibit 169A, defendant FERNANDEZ again
      used the Spanish word for “Chinese” in discussing gun transactions
22    with a gun customer, writing: “I can try and have the Chinese do the
      paper.” (Trial Ex. 182A.)
23
           3 Communications produced in discovery showed that defendant

24    FERNANDEZ used the Spanish word “el Chino” to describe a person who
      gave him guns, who owned guns, and who bought guns for him. See,
25    e.g., USAO_0007045 (“Oh I know u would bro the last lady colt on gb
      sold for 3g’s ... The 3 that el chino gave me was only for the blk
26    one”); USAO_0007067 (“no this one is del chino!!! Lol he won’t
      sell...”); USAO_025648 (“So I jumped on these and owe the chino cuz
27    he bought them for me lol so I need to cash his ass out lol”). In
      deciding preliminary questions about whether evidence is admissible,
28    “the court is not bound by evidence rules, except those on

                                             15
     Case 2:18-cr-00121-PSG Document 288 Filed 12/12/19 Page 21 of 30 Page ID #:1853



 1    faith belief that defendant FERNANDEZ used the term “the Chinese” to

 2    refer to defendant ARAO.      As a person familiar with defendant

 3    FERNANDEZ’s private communications, including thousands of text

 4    messages, e-mails, Instagram direct messages and posts, Agent Hart

 5    was in a position to offer the opinion that defendant FERNANDEZ used

 6    the term “el Chino” to refer to defendant ARAO.          See United States v.

 7    Freeman, 498 F.3d 893, 904-05 (9th Cir. 2007) (an officer’s

 8    interpretation of code words is admissible lay opinion when based on

 9    the officer’s “direct knowledge of the investigation”).            Because the

10    government had not yet laid the proper foundation for the lay opinion

11    testimony, the Court was correct in sustaining the objection and

12    striking the response, but the government did not commit misconduct

13    in posing the “yes” or “no” question to Agent Hart.           ARAO’s disdain

14    should be directed toward his own business partner and co-conspirator

15    for the use of this offensive term, not toward the government.

16          Defendant is wrong about the Court’s limiting instruction as to

17    the second portion of Agent Hart’s testimony.          The Court did not

18    instruct the jury, as ARAO now claims, that the second portion of

19    testimony “was to be considered only against Mr. Fernandez.”            (CR 281

20    at 6.)   Nor did the Court make a “ruling that the government would

21    not use evidence of straw purchases or prohibited person sales

22    against Mr. Arao.”     (Id. at 10.)     ARAO repeatedly argues in his

23    Motion that the government violated the Court’s orders, but does not

24    actually identify a specific Court order that the government

25
      privilege.” Fed. R. Evid. 104(a). The Court can therefore consider
26    this and other evidence in evaluating whether the government had a
      good faith belief in eliciting this testimony. Contrary to
27    defendant’s baseless accusation, referring the Court to facts outside
      the trial record for purposes of establishing its good faith belief
28    regarding a question or argument does not constitute “misconduct” or
      “bad faith.” (CR 281 at 7 fn.3.)
                                        16
     Case 2:18-cr-00121-PSG Document 288 Filed 12/12/19 Page 22 of 30 Page ID #:1854



 1    violated.    Instead, ARAO misconstrues that parties’ agreement and the

 2    Court’s jury instruction that certain evidence shall be used for a

 3    specific limited purpose as an agreement and instruction not to use

 4    that evidence against ARAO at all.

 5          As the parties agreed, the Court repeatedly instructed the jury

 6    during trial: “To the extent you hear any evidence regarding

 7    defendant ARAO during this witness’s testimony, you are only to

 8    consider it for the limited purpose of the two crimes charged against

 9    defendant ARAO, and not for any other purpose.”          (emphasis added).

10    The Court did not instruct the jury that they could not consider the

11    evidence against ARAO at all.       During the second portion of Agent

12    Hart’s testimony, the jury did hear evidence regarding defendant

13    ARAO, specifically evidence related to the two crimes charged against

14    ARAO, conspiracy and illegal dealing.         For example, defendant ARAO

15    completed three firearms sales to co-defendant Rafael Camacho

16    Maravilla on December 16, 2016, which are Overt Acts 95, 96, and 97

17    committed by defendant ARAO charged in Count One of the conspiracy,

18    and substantively charged against defendant ARAO in Count Three.             In

19    addition, statements defendant FERNANDEZ made during the course of

20    the conspiracy charged in Count One to gun buyers are co-conspirator

21    statements admissible against ARAO for all the reasons set forth in

22    the government’s pretrial filings and arguments during trial.4

23
           4 To the extent ARAO continues to argue that Agent Hart’s
24
      response prejudiced him on Bruton and Crawford grounds, he is wrong.
25    Co-conspirator statements do not create a Crawford or Bruton issue
      because they are not testimonial. Thus, defendant FERNANDEZ’s
26    statements in text messages in furtherance of the conspiracy during
      the second portion of Agent Hart’s testimony was substantive evidence
27    admissible against ARAO for the charged crime against ARAO,
      conspiracy to illegally deal in firearms. ARAO did not have a
28    Constitutional right to cross examine FERNANDEZ regarding text

                                             17
     Case 2:18-cr-00121-PSG Document 288 Filed 12/12/19 Page 23 of 30 Page ID #:1855



 1          In sum, it was not misconduct for the government to attempt to

 2    elicit testimony from Agent Hart as to his understanding of a term

 3    repeatedly used by defendant FERNANDEZ to refer to his business

 4    partner and co-conspirator when discussing illegal gun sales with

 5    customers.    The government had a good faith belief to ask the

 6    question, and the testimony was relevant to establishing the charged

 7    conspiracy and agreement between defendants FERNANDEZ and ARAO.

 8    Furthermore, because the Court sustained defendant’s objection,

 9    struck the testimony, and instructed the jury to disregard it,

10    defendant cannot demonstrate prejudice, let alone a miscarriage of

11    justice warranting a new trial.        Any prejudice resulting from the

12    purported error was ameliorated because the Court instructed the jury

13    to disregard the response.       The jury is presumed to follow a judge’s

14    instructions.      See United States v. Mende, 43 F.3d 1298, 1302 (9th

15    Cir. 1995).       Indeed, “the influence of the trial judge on the jury is

16    necessarily and properly of great weight, and jurors are ever

17    watchful of the words that fall from [the judge].”           Arizona v.

18    Johnson, 351 F.3d 988, 995 (9th Cir. 2003).

19                 3.     The Government’s Arguments in Rebuttal Did Not
                          Constitute Misconduct
20
            ARAO next contends that the government “impermissibly argu[ed]
21
      on rebuttal, with no evidence in the record to support it, that Mr.
22
      Arao acted willfully by engaging in straw purchases and by selling to
23
      prohibited persons (the ‘liquor store’ analogy).” (CR 281 at 11)
24
      (emphasis in original).      ARAO ignores controlling Supreme Court
25
      authority, misconstrues the government’s arguments and the evidence
26

27

28    messages to Camacho Jr. any more than he did regarding text messages
      with other gun customers.
                                        18
     Case 2:18-cr-00121-PSG Document 288 Filed 12/12/19 Page 24 of 30 Page ID #:1856



 1    in the record, and fails to meet the high standard for overturning a

 2    presumptively valid verdict.

 3          As the government set forth in response to ARAO’s request for a

 4    curative instruction (CR 259), the Supreme Court has held that

 5    evidence of straw purchases is relevant to establishing willfulness

 6    in 18 U.S.C. § 922(a)(1)(A) cases.        Bryan v. United States, 524 U.S.

 7    184 (1998).    In Bryan, like ARAO, the defendant was charged with

 8    conspiracy to engage in and engaging in the business of dealing in

 9    firearms without a license.       The conduct and the evidence introduced

10    at trial in Bryan violated multiple laws, not just 18 U.S.C.

11    § 922(a)(1)(A), including the very issue defendant ARAO raises in

12    this case – straw purchases.       The Supreme Court concluded that the
13    evidence, including evidence of straw purchases, “was unquestionably

14    adequate to prove that petitioner was dealing in firearms, and that

15    he knew that his conduct was unlawful.” Id. at 184.           ARAO fails to

16    even mention this controlling authority in his Motion, let alone

17    attempt to distinguish this case from Bryan (which he cannot do).                In

18    light of this Supreme Court authority on the issue of establishing

19    willfulness in illegal gun dealing cases through straw purchases,

20    ARAO has no basis to contend that the government’s rebuttal argument

21    was “blatant and impermissible”5 and “highly prejudicial.” (CR 281 at

22    9, 10.)

23          Defendant cites United States v. Thomas, 114 F.3d 228, 247-248

24    (D.C. Cir. 1997), for the proposition that “[a]n attempt by a

25

26
            5While ARAO’s basis for objecting at trial was Rule 404(b)
27    notice, he has abandoned this argument in this Motion, and instead
      just vaguely argues that the rebuttal argument was impermissible and
28    misconduct without pointing to any Rule of Evidence, case, or Court
      order in support.
                                        19
     Case 2:18-cr-00121-PSG Document 288 Filed 12/12/19 Page 25 of 30 Page ID #:1857



 1    prosecutor to suggest that a defendant had committed other crimes or

 2    bad acts amounts to misconduct.”        (CR 281 at 7.)    In Thomas, the

 3    prosecutorial misconduct allegations stemmed from “the prosecutor’s

 4    opening statement to the jury [which] stated that the government

 5    would present evidence that would implicate the defendant in certain

 6    criminal activities, no evidence of which was ultimately produced at

 7    trial.”    Id. at 246.    Specifically, as to one defendant “the

 8    prosecutor told the jury that the government would show that he was

 9    involved in [a] murder.”      Id.   Even in that scenario, the D.C.

10    Circuit held that “appellants have failed to show prejudice

11    warranting reversal of their convictions.”         Id. at 249.     Thomas does

12    not support ARAO’s contention regarding the government’s permissible

13    arguments in rebuttal in this case.

14          ARAO also confusingly argues that “no evidence in the record”

15    supported that “ARAO acted willfully by engaging in straw purchases.”

16    (CR 281 at 7.)     Contrary to ARAO’s claim that “the government made no

17    effort to prove willfulness through straw purchases” (id. at 2),

18    evidence introduced at trial established that ARAO engaged in straw

19    purchases and that he was repeatedly warned on the ATF Form 4473 that

20    engaging in straw purchases was unlawful.         Trial Exhibit 16 set forth

21    all of the charged gun transactions against ARAO, organized by days

22    from delivery to resale, showing that ARAO waited as little as 0, 1,

23    2, 7, 8 days between purchasing an off-Roster firearm and then

24    reselling it to another person.        Trial Exhibit 17 summarized the same

25    information in graph form.       The reason the government introduced this

26    evidence at trial was to emphasize the short duration between

27    purchase and resale, an indicator of straw purchases.           Trial Exhibit

28    30 was a compilation of ATF Forms 4473 for the charged gun

                                             20
     Case 2:18-cr-00121-PSG Document 288 Filed 12/12/19 Page 26 of 30 Page ID #:1858



 1    transactions in the indictment, all signed and executed by ARAO.

 2    During trial, the government repeatedly emphasized the warnings on

 3    the ATF Form 4473, including the straw purchase warning in Question

 4    11A.   The reason the government emphasized these warnings was to

 5    establish willfulness as to the illegal dealing counts.            A violation

 6    of 18 U.S.C. § 924(a)(1)(A) for straw purchases does not contain a

 7    willfulness element.      The emphasis on the straw purchase warning,

 8    therefore, was relevant only to the issue of willfulness as to a

 9    violation of 18 U.S.C § 922(a)(1)(A) charged against both FERNANDEZ

10    and ARAO.    The rebuttal argument was based on evidence that was

11    admitted at trial without objection from either defendant.            “It is

12    not misconduct for the prosecutor to argue reasonable inferences

13    based on the record.”      United States v. Cabrera, 201 F.3d 1243, 1250

14    (9th Cir. 2000) (internal quotations and citation omitted); United

15    States v. Simpson, 901 F.2d 1223, 1228 (5th Cir. 1990) (finding no

16    plain error because the argument “was a permissible summary of the

17    evidence”).

18           ARAO also misconstrues the government’s rebuttal argument and

19    evidence presented at trial in arguing that the government’s intent

20    was to “inflame the passions of the jury and imply that Mr. Arao was

21    engaged in other bad conduct for which he was not charged” and “lead

22    the jury away from the charges in the indictment.” (CR 281 at 8, 9.)

23    As set forth in detail in prior filings (CR 259), the government’s

24    rebuttal argument was consistent with its theory of the case as

25    articulated in the indictment,6 discovery, pretrial motions, opening

26
           6 See CR 90, First Superseding Indictment ¶ 21(b) (“Defendant
27
      ARAO would transfer off-Roster firearms from Ronin Tactical Group to
28    himself.”); Overt Acts 61-101 (alleging the dates that defendant ARAO

                                             21
     Case 2:18-cr-00121-PSG Document 288 Filed 12/12/19 Page 27 of 30 Page ID #:1859



 1    statement,7 presentation of evidence at trial, and closing argument.

 2    At no point did the government argue “other” bad conduct for which

 3    ARAO was not charged or attempt to lead the jury away from the

 4    charges in the indictment.       To the contrary, the argument stemmed

 5    from evidence introduced at trial by stipulation.

 6          Contrary to ARAO’s arguments, the government did not invite “the

 7    jury to blame Mr. Arao for dangerous firearm sales to prohibited

 8    persons.”    (CR 281 at 8.)     In its opening statement, the government

 9    explained that the evidence would show that given California laws on

10    off-Roster firearms, defendants’ scheme essentially amounted to

11    buying off-Roster firearms directly from FFLs using their law

12    enforcement status and then turning around and reselling those guns

13    “to people who could not walk into a store to buy the guns.”            (Ex. A,

14    11/12/19 Tr. at 149:12-18.)       At trial, the government introduced

15    evidence that defendants’ scheme operated in this manner.            In its

16    closing argument, the government again emphasized the nature of

17    defendants’ illegal gun business scheme in the context of

18    California’s off-Roster laws.8

19
      transferred firearms to himself and the subsequent dates that
20    defendant ARAO resold the same firearms).
           7 In fact, during the opening statement, the government
21    highlighted the straw purchase warning as to ARAO and summarized a
      gun transaction that it proved at trial, wherein ARAO signed the Form
22    4473 certification on May 14, 2016, and then resold the firearm to
      another individual the same day, clearly constituting a straw
23    purchase. ARAO objected to this portion of the opening statement,
      but the Court allowed counsel to proceed and reminded the jury that
24    argument and statements by counsel are not evidence. (Ex. A,
      11/12/19 Tr. at 148:2-150:6.)
25
           8 ARAO’s argument that “[t]he government never presented any

26    evidence that Mr. Arao knew or had reason to believe that this FFL
      did not cover the purchase and sale of off-roster firearms through
27    the peace officer exception” is disingenuous. (CR 281 at 5.) In the
      same motion, ARAO recognizes that “[a]s the government argued, even
28    an FFL cannot purchase and sell off-roster firearms.” (Id. at 6.)

                                             22
     Case 2:18-cr-00121-PSG Document 288 Filed 12/12/19 Page 28 of 30 Page ID #:1860



 1          In rebuttal, the government provided a liquor store analogy to

 2    illustrate defendants’ illegal gun business scheme and their

 3    knowledge that their conduct was unlawful.         Liquor stores, like FFLs,

 4    must have a license to operate.        Certain persons, like underage

 5    teenagers, are prohibited from walking into a liquor store and buying

 6    alcohol.    In California, the general public is similarly prohibited

 7    from walking into a gun store and buying off-Roster firearms.

 8    Defendants’ illegal gun business scheme involved using their law

 9    enforcement status to buy off-Roster firearms directly from FFLs and

10    then turning around and reselling those guns to people who could not

11    walk into a store to buy them.       Defendants did this without a

12    license, in violation of federal law.         The liquor store analogy

13    illustrated this point with a more accessible example of reselling

14    alcohol instead of reselling guns.        As the jury selection process

15    made clear, very few prospective jurors had any experience in

16    purchasing and owning firearms.        The use of this analogy did not

17    constitute misconduct, especially when the analogy involved a less

18    prejudicial scenario (reselling liquor for profit) than the charged

19    conduct (reselling deadly weapons for profit).          Cf. United States v.

20    Senchenko, 133 F.3d 1153, 1156 (9th Cir. 1998) (finding no misconduct

21    in non-drug case when prosecutor drew analogy during closing “to

22    possession of large quantities of narcotics”).          Moreover, as the

23    Supreme Court has held, a “court should not lightly infer that a

24    prosecutor intends an ambiguous remark to have its most damaging

25    meaning or that the jury, sitting through a lengthy exhortation, will

26    draw that meaning from the plethora of less damaging

27
      fn.2) ARAO knew that Ronin Tactical could not sell off-Roster
28    firearms to the general public, which is why he completed 41 straw
      purchases to himself from Ronin Tactical.
                                        23
     Case 2:18-cr-00121-PSG Document 288 Filed 12/12/19 Page 29 of 30 Page ID #:1861



 1    interpretations.”     Donnelly v. DeChristoforo, 416 U.S. 637, 647

 2    (1974).    The government’s use of the analogy was intended to

 3    illustrate the government’s theory of the case with a less

 4    prejudicial and more accessible example, and did not constitute

 5    misconduct.

 6          Lastly, ARAO takes issue with the fact that these arguments were

 7    made in rebuttal and not in the government’s closing argument.             (CR

 8    281 at 9.)    However, the government can fairly comment on and respond

 9    to defense argument.      See United States v. Lopez-Alvarez, 970 F.2d

10    583, 597 (9th Cir. 1992) (“the propriety of the prosecutor’s remarks

11    must be judged in relation to what would constitute a fair response

12    to the remarks of defense counsel”); United States v. Hui Hsiung, 778

13    F.3d 738, 746 (9th Cir. 2015) (“A prosecutor may respond in rebuttal

14    to an attack made in the defendant’s closing argument.”).            It is

15    equally well established that where the defense “opens the door to an

16    argument,” it is “fair advocacy for the prosecution to enter.”

17    United States v. Garcia-Guizar, 160 F.3d 511, 522 (9th Cir. 1998)

18    (citation omitted).      Because ARAO’s closing argument focused solely

19    on the issue of willfulness, the government could fairly respond to

20    those arguments with additional evidence and theories to rebut and

21    negate defendant’s position.       Given the context in which rebuttal

22    arguments must be evaluated, it was not misconduct for the government

23    to respond and argue that ARAO knew his conduct was unlawful because

24    he was repeatedly warned that straw purchases are against the law and

25    because the liquor store analogy illustrated the common sense

26    conclusion that repeatedly buying a heavily regulated item and then

27    reselling it for profit is unlawful.

28

                                             24
     Case 2:18-cr-00121-PSG Document 288 Filed 12/12/19 Page 30 of 30 Page ID #:1862



 1                4.     ARAO Cannot Show Prejudice Warranting a New Trial

 2          ARAO cannot show prejudice resulting from the government’s

 3    rebuttal arguments given the Court’s sustaining his objections during

 4    the rebuttal and the Court’s jury instructions.          See, e.g., Berry,

 5    683 F.3d 1015, 1024 (no error where prejudice has “been neutralized

 6    by the trial judge”).      The Ninth Circuit has consistently held that a

 7    district court’s instruction (mirroring the instructions given in

 8    this case) that “[q]uestions, objections, statements, and arguments

 9    of counsel are not evidence” can neutralize any purported prejudicial

10    effect of a prosecutor’s improper comments in closing.           United States

11    v. Bracy, 67 F.3d 1421, 1431 (9th Cir. 1995); United States v.

12    Phillips, 704 F.3d 754, 766 n. 12 (9th Cir. 2012) (“[T]he judge had

13    specifically instructed the jury that the statements by either

14    attorney in closing argument were not to be considered as evidence,

15    and that the only evidence properly considered was the testimony of

16    the witnesses, the exhibits, and any stipulations.           This instruction

17    also helped to ensure that any error did not affect the outcome of

18    Phillips’s trial.”).      ARAO has failed to demonstrate that the

19    government’s rebuttal argument warrants overturning a presumptively

20    valid verdict.

21    IV.   CONCLUSION
22          For the foregoing reasons, the government respectfully requests

23    that this Court deny ARAO’s motion for judgment of acquittal or

24    alternatively new trial.

25

26

27

28

                                             25
